FILE COPY


                                  M A N D A T E

TO THE COUNTY COURT AT LAW NO. 8 of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 2nd day of July,
2015, the cause upon appeal to revise or reverse your judgment between

Deutsche Bank National Trust                                                    Appellant,
Company, as Trustee for Ameriquest
Mortgage Securities, Inc., Asset-
Backed Pass-Through Certificates,
Series 2004-R8,
                                            v.
Consuelo Jones, Edwin Jones,                                                   Appellees.
Gabriela Jones, and All Occupants of
2028 E. 28th Street, Mission, TX
78574
CAUSE NO. 13-14-00464-CV                                        (Tr.Ct.No. CL-13-3297-H)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on
appeal, concludes that the judgment of the trial court should be affirmed. The Court
orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged
against appellant.

      We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 13th day of October, 2015.




                                                 Dorian E. Ramirez, CLERK